Citation Nr: 1124289	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-34 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial higher (compensable) rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had active service from March 1983 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision that, in pertinent part, awarded service connection and a noncompensable rating for right ear hearing loss.  It is also on appeal from a July 2010 rating decision that granted service connection and a noncompensable rating for left ear hearing loss.  The Veteran is currently in receipt of a noncompensable rating for bilateral hearing loss, effective the date of receipt of his claim on April 30, 2007.  He seeks a higher initial rating for this disability.  

An April 2008 RO decision, in pertinent part, also granted service connection and a 10 percent rating for tinnitus, effective June 12, 2007.  In January 2009, the Veteran returned a notice of disagreement with regard to this issue.  The RO issued a responsive statement of the case in July 2010.  In his August 2010 VA Form 9, the Veteran confined his appeal to the issue of entitlement to an initial higher (compensable) rating for bilateral hearing loss.  The record does not reflect that a timely substantive appeal has been submitted as to the issue of entitlement to an initial rating higher than 10 percent for tinnitus.  Thus, the Board does not have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  

In a December 2007 audiological examination report for VA purposes, the Veteran was diagnosed with high frequency sensorineural hearing loss in both ears.  Additionally, the A-B (Boothroyd) speech recognition test revealed a variety of scores between 63% and 97%.  The audiologist noted that the Veteran's speech audiometry scores were outside the normal range.  The Veteran's speech recognition was not tested using the Maryland CNC test. 

The Veteran was last afforded an audiological examination report for VA purposes in May 2008.  The diagnoses included bilateral high frequency sensorineural hearing loss.  During this exam, the Veteran was subjected to a speech test which again used A-B (Boothroyd) word list.  The Veteran's speech recognition was not tested using the Maryland CNC test.  The consulting physician noted the Veteran's high frequency hearing loss would cause difficulty in hearing speech, a symptom the Veteran claimed to have.  The consulting physician recommended the Veteran have an audiogram in 12-24 months.  

The Board notes that the December 2007 and the May 2008 audiological examination reports did not include speech recognition scores using the Maryland CNC test.  Findings in that regard are necessary for properly rating the severity of the Veteran's hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran has not been afforded a VA examination to assess the severity of his service connected bilateral hearing loss in more than three years.  A current examination is indicated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical providers who have treated him for bilateral hearing problems since May 2008.  Specifically noted in this regard are records of any audiological evaluations that may have been performed for the purpose of obtaining hearing aids.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent treatment.  

2.  Arrange for the Veteran to be scheduled for a VA examination to determine the severity of his service connected bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and all signs and symptoms of service connected bilateral hearing loss should be reported in detail.  Specifically, the examiner should perform the Maryland CNC speech recognition test, and record all pertinent objective findings.  If the examiner determines that the use of the Maryland CNC speech recognition test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or when indicated by the provisions in 38 C.F.R. § 4.86, the examiner must certify as such.  

3.  Thereafter, review the Veteran's claim for entitlement to an initial higher (compensable) rating for bilateral hearing loss.  If the claim is denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


